Exhibit Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS FIRST QUARTER 2009 RESULTS NET SALES INCREASE 3% OVERALL WITH A 13% RISE IN AEROSPACE SALES EARNINGS PER SHARE OF $0.21 VS. $0.35 IMPACTED BY SALES DECLINE IN DISTRIBUTION BLOOMFIELD, Connecticut (May 11, 2009) – Kaman Corp. (NASDAQ:KAMN) today reported financial results for the first quarter ended April 3, 2009. Net earnings for the first quarter of 2009 were $5.4 million, or $0.21 per share diluted, compared to $8.9 million, or $0.35 per share diluted, in the first quarter of 2008. Net sales for the first quarter of 2009 were $294.0 million compared to $285.8 million in the first quarter of 2008. Neal J.
